     Case 2:19-cv-11202-MLCF-KWR Document 37 Filed 09/15/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

JONATHAN RAMOS                 * CIVIL ACTION
                               *
VERSUS                         * NO. 19-11202
                               *
IRON MOUNTAIN SECURE SHREDDING * SECTION: “F” (4)
INC., ET AL.                   *
                               *

   IRON MOUNTAIN INFORMATION MANAGEMENT LLC’S FIRST AMENDING
          ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT


       Defendant Iron Mountain Information Management LLC (“Iron Mountain”) amends its

Answer and Defenses to Plaintiff Complaint 1 (“Original Answer”) with the statements below:

       A.       Iron Mountain amends its Original Answer to include:


                                               VIII.

                                         CROSSCLAIM


                                           Jurisdiction

       24.      The Court has jurisdiction of this crossclaim under 28 U.S.C. §1367(a) because it

arises out of the same transaction and occurrence alleged in the plaintiff’s complaint so as to

form a part of the same case or controversy within the meaning of Article III of the United States

Constitution.




       1
           R. Doc. 4.
                                               1 of 5
     Case 2:19-cv-11202-MLCF-KWR Document 37 Filed 09/15/20 Page 2 of 5




                                        Crossdefendant

       25.     Hammerhead LLC is a California Limited Liability Company that can be served

through Member Jeffrey Andrews at 18952 Macarthur Blvd, Suite 460, Irvine, CA, 92614.

       26.     Iron Mountain contracted with Hammerhead LLC to remove the racks in its New

Orleans, and Hammerhead LLC subcontracted the rack removal to Rackmasters Inc.

                                      Specific Performance

       27.     The relevant contract between Iron Mountain and Hammerhead LLC (“Contract”)

took effect on February 13, 2017 and remained in full force and effect through June 15, 2018—

the date of the sued-upon accident.

       28.     On June 15, 2019, Plaintiff filed this lawsuit against Iron Mountain for damages

from his accident.

       29.     On August 1, 2019, Iron Mountain demanded that Hammerhead LLC accept the

defense and indemnity of Iron Mountain in this lawsuit.

       30.     On October 8, 2019, Iron Mountain again demanded that Hammerhead LLC

accept the defense and indemnity of Iron Mountain in this lawsuit.

       31.     Section 17.01 of the Contract obligated Hammerhead LLC to purchase certain

insurance coverages and to name Iron Mountain as an additional insured under the General

Liability coverage.

       32.     Section 15.01 of the Contract obligated Hammerhead LLC to fully defend,

indemnify, and hold harmless Iron Mountain from any claims, losses, or both claims and losses

alleging or arising from:


                                             2 of 5
     Case 2:19-cv-11202-MLCF-KWR Document 37 Filed 09/15/20 Page 3 of 5




             a. Breach or non-fulfillment of any provision of the Contract by Hammerhead LLC

                or its Personnel;2

             b. Any negligence by Hammerhead LLC or its Personnel—including recklessness or

                willful misconduct—in connection with performance of its obligations under the

                Contract;

             c. Any personal injuries or property damage caused by Hammerhead LLC or its

                Personnel;

             d. Any failure by Hammerhead LLC or its Personnel to comply with any applicable

                Laws.3

       33.      Hammerhead LLC has not performed its obligations under Section 15.01 of the

Contract despite proper notice and demand for performance.

       34.      Because of Hammerhead LLC’s failure to perform, Iron Mountain must seek

judicial enforcement of the Contract.

       35.      Iron Mountain is entitled to Hammerhead LLC’s specific performance of Section

15.01 of the Contract including, without limitation, Hammerhead LLC:

             a. Defending, indemnifying, and holding harmless Iron Mountain from Plaintiff’s

                claims in this lawsuit and any resulting liability;

             b. Indemnifying Iron Mountain for its reasonable attorneys’ fees incurred in its

                defense of this lawsuit;



       2
        The Contract defines Personnel as “agents, employees, or subcontractors engaged or
appointed by [a] Party.”
       3
         The Contract defines Law as “any statute, law, ordinance, regulation, rule, code,
Constitution, Treaty, Common Law, Government Order, or other requirement or rule of law of
any Governmental Authority.”
                                            3 of 5
      Case 2:19-cv-11202-MLCF-KWR Document 37 Filed 09/15/20 Page 4 of 5




             c. Indemnifying Iron Mountain for its reasonable attorneys’ fees incurred in

                enforcing Section 15.01 of the Contract.

        B.      Iron Mountain realleges and incorporates all other allegations of its original

Answer and Defenses to Plaintiff’s Complaint by reference as if reproduced below in their

entirety.


        Iron Mountain prays:

        a. That Plaintiff take nothing by his Complaint in this action and that Judgment on that

             Complaint be entered for Iron Mountain.

        b. That Hammerhead LLC be ordered to specifically perform its obligations under the

             Contract.

        c. For all other relief to which Iron Mountain may be justly entitled.



                                              Respectfully submitted by,

                                              /s/ Sarah R. Smith
                                              _______________________________________
                                              SARAH R. SMITH (#30963)
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                              24 Greenway Plaza, Suite 1400
                                              Houston, Texas 77046
                                              Tel: (713) 659-6767
                                              Fax: (713) 504-3341
                                              MICHAEL L. BARRAS (#30855)
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                              100 East Vermilion Street, Suite 300
                                              Lafayette, Louisiana 70501
                                              Tel: (337) 326-5777
                                              Fax: (337) 759-6830
                                              sarah.smith@lewisbrisbois.com
                                              michael.barras@lewisbrisbois.com
                                              Counsel for Iron Mountain Information
                                              Management LLC

                                               4 of 5
     Case 2:19-cv-11202-MLCF-KWR Document 37 Filed 09/15/20 Page 5 of 5




                                          Certificate

       I certify that a copy of this Iron Mountain Information Management’s First Amended

Answer was delivered to all counsel of record and unrepresented parties by the Court’s CM/ECF

filing system:

       Lafayette, Louisiana, this 14th day of September 2020.

                                            /s/ Sarah R. Smith
                                            ___________________________________
                                            Sarah R. Smith




                                             5 of 5
